UNITED STATES DISTRICT COURT
                                                                   USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                      DOCUMENT
                                                                   ELECTRONICALLY FILED
 LAHSEN ABOUL,
                                                                   DOC#:
                                                                   DATE FILED: 11
                                                                                       I1~ /
                                                                                      t1
                                Plaintiff,

                        -v-
                                                                   19-CV-9986 (RA)
 AMERITANIA 54TH ASSOCIATES, LLC
                                                                   19-CV-9987 (RA)
                                Defendant.
                                                                        ORDER
 LAHSEN ABOUL,

                                Plaintiff,

                        -v-

 AMSTERDAM HOSPITALITY,

                                Defendant.

RONNIE ABRAMS, United States District Judge:

        The Court is in receipt of the letters from Plaintiff Lahsen Aboul, dated November 22,

2019, in which Mr. Aboul seeks "modification due to numbers" and "addition to some witnesses

needed." See No. 19-cv-9986 Dkt. 7, No. 19-cv-9987 Dkt. 5. If Mr. Aboul intends to amend his

complaint, he shall file an amended complaint no later than January 3, 2020. If Mr. Aboul does

not file an amended complaint by January 3, 2020, the Court will treat the complaints filed on

October 28, 2019 as the operative complaints in the two related cases. See No. 19-cv-9986 Dkt.

2, No. 19-cv-9987 Dkt. 2.

       Mr. Aboul is advised that information about a legal clinic which assists people who are

parties in civil cases and do not have lawyers is attached to the end of this order. The Clinic is

run by a private organization called the New York Legal Assistance Group; it is not part of, or

run by, the Court (and, among other things, therefore cannot accept filings on behalf of the Court,
which must still be made by any unrepresented party through the Pro Se Intake Unit). The Clinic

is located in the Thurgood Marshall United States Courthouse, 40 Centre Street, New York, New

York, in Room LL22, which is just inside the Pearl Street entrance to that Courthouse. The

Clinic is open on weekdays from 10 a.m. to 4 p.m., except on days when the Court is closed. An

unrepresented party can make an appointment in person or by calling 212-659-6190.

       The Clerk of Court is directed to mail a copy of this order to Mr. Aboul.

SO ORDERED.

 Dated:   November 26, 2019
                                                    ./
          New York, New York

                                                    J
                                                 RO~IB~
                                                          )(          ~'



                                                 United States District Judge
                                      Since 1990, NYLAG has provided free civil legal services
                                      to New Yorkers who cannot afford private attorneys.
NEW YORK LEGAL ASSISTANCE GROUP




   Free Legal Assistance for Self-Represented
  Civil Litigants in Federal Court in Manhattan
                  and White Plains

The NYLAG Legal Clinic for Pro Se
Litigants in the Southern District of New
York is a free legal clinic staffed by                          Thurgood Marshall
attorneys and paralegals to assist those
                                                                United States Courthouse
who are representing themselves or
                                                                Room LL22
planning to represent themselves in civil
                                                                40 Centre Street
lawsuits in the Southern District of New
                                                                NewYork, NY 10007
York. The clinic, which is not part of or
                                                                (212) 659 6190
run by the court, assists litigants with
federal civil cases including cases                             Open weekdays
involving civil rights, employment                              IO a.m. - 4 p.m.
discrimination, labor law, social security                      Closed on federal and court holidays
benefits, foreclosure and tax.

To make an appointment for a
consultation, call (212) 659-6190 or                            The Hon. Charles L. Brieant Jr.
come by either clinic during office
hours. Please note that a government-                           Federal Building and Courthouse
issued photo ID is required to enter                            300 Quarropas St
either building.                                                White Plains, NY 10601
                                                                (212) 659 6190
The clinic offers in-person
                                                                Open Wednesday
appointments only. The clinic does
                                                                I p.m. - 5 p.m.
not offer assistance over the
                                                                Closed on federal and court holidays
phone or by email.




Disclaimer: The information contained herein is for informational purposes only and is not legal
advice or a substitute for legal counsel, nor does it constitute advertising or a solicitation.
